OPINION — AG — QUESTION(1): SHOULD THE PUBLICATION OF THE LIST OF REAL PROPERTY TO BE SOLD FOR DELINQUENT TAXES ON THE FIRST MONDAY IN NOVEMBER, 1965, BE MADE UNDER THE PROVISIONS OF 24312, HOUSE BILL 911, OR 68 O.S. 1961 382 [68-382]? — THE NOTICE OF SALE OF REAL PROPERTY FOR DELINQUENT TAXES SHOULD BE PUBLISHED IN THE YEAR 1965 IN ACCORDANCE WITH THE PROVISIONS OF 68 O.S. 1961 382 [68-382]. QUESTION(2): IF SAID NOTICE IS PUBLISHED UNDER SECTION 24312 OF HOUSE BILL NO. 911, WOULD THE PAYMENT OF THE EXPENSE THEREOF FROM COUNTY FUNDS BE LEGAL? — NEGATIVE.  CITE: 68 O.S. 1961 383 [68-383] (W. J. MONROE)